Case 6:20-cv-00529-ADA Document 1-3 Filed 06/16/20 Page 1 of 12




            Exhibit 3
                            Case 6:20-cv-00529-ADA Document 1-3 Filed 06/16/20 Page 2 of 12




                                           U.S. Patent No. 8,054,090 (“’090 Patent”)
Exemplary Accused Products

        Renesas products, including at least each of the following products (and their variations) infringe at least Claim 1 of the ’090
Patent: Renesas RX microcontrollers with capacitive touch, such as RX113, RX231, RX230, and RX130. The infringement chart
below is based on the RX113 microcontroller (“RX113 MCU”), which is exemplary of the infringement of the ’090 Patent.

                   Claim                                                             RX113 MCU
 [1pre] A method comprising:                  The RX113 MCU provides capacitive touch sensing functionality, including in noisy
                                              and moist environments.




                                              See https://www.renesas.com/us/en/solutions/key-technology/human-interface/touch-
                                              sensor-system2.html




                                                                 Page 1
                           Case 6:20-cv-00529-ADA Document 1-3 Filed 06/16/20 Page 3 of 12




                                            See Renesas Touch Solution, at p. 5. http://renesasrulz.com/cfs-
                                            file.ashx/__key/telligent-evolution-components-attachments/13-21-00-00-00-00-00-
                                            31/R8C_5F00_33T_5F00_Touch.pdf

                                            See https://www.renesas.com/en-
                                            us/doc/products/mpumcu/apn/rx/002/r30an0218ej0100_rx113.pdf at 4

[1a] grounding a first plate of a charge-   The RX113 MCU grounds a first plate of a charge-accumulation capacitor.
accumulation capacitor;




                                                             Page 2
Case 6:20-cv-00529-ADA Document 1-3 Filed 06/16/20 Page 4 of 12




              See Renesas Touch Solution, at p. 9. http://renesasrulz.com/cfs-
              file.ashx/__key/telligent-evolution-components-attachments/13-21-00-00-00-00-00-
              31/R8C_5F00_33T_5F00_Touch.pdf




                               Page 3
Case 6:20-cv-00529-ADA Document 1-3 Filed 06/16/20 Page 5 of 12




              See Renesas Touch Solution, at p. 16. http://renesasrulz.com/cfs-
              file.ashx/__key/telligent-evolution-components-attachments/13-21-00-00-00-00-00-
              31/R8C_5F00_33T_5F00_Touch.pdf




                               Page 4
                          Case 6:20-cv-00529-ADA Document 1-3 Filed 06/16/20 Page 6 of 12




                                             See https://www.renesas.com/en-
                                             us/doc/products/mpumcu/apn/rx/002/r30an0218ej0100_rx113.pdf at 4

[1b] injecting, through a resistor coupled   The RX113 MCU injects, through a resistor coupled to a voltage source, a
to a voltage source, a predetermined         predetermined amount of charge onto a charge-measurement capacitor.
amount of charge onto a charge-
measurement capacitor;




                                                               Page 5
Case 6:20-cv-00529-ADA Document 1-3 Filed 06/16/20 Page 7 of 12




              See Renesas Touch Solution, at p. 9. http://renesasrulz.com/cfs-
              file.ashx/__key/telligent-evolution-components-attachments/13-21-00-00-00-00-00-
              31/R8C_5F00_33T_5F00_Touch.pdf




              See Renesas Touch Solution, at p. 9. http://renesasrulz.com/cfs-
              file.ashx/__key/telligent-evolution-components-attachments/13-21-00-00-00-00-00-
              31/R8C_5F00_33T_5F00_Touch.pdf



                               Page 6
                         Case 6:20-cv-00529-ADA Document 1-3 Filed 06/16/20 Page 8 of 12




                                           See https://www.renesas.com/en-
                                           us/doc/products/mpumcu/apn/rx/002/r30an0218ej0100_rx113.pdf at 4

[1c] transferring an amount of charge      The RX113 MCU transfers an amount of charge accumulated on a second plate of the
accumulated on a second plate of the       charge-accumulation capacitor to a first plate of the charge-measurement capacitor, the
charge-accumulation capacitor to a first   charge having accumulated on the second plate of the charge-accumulation capacitor
plate of the charge-measurement            due at least in part to noise.
capacitor, the charge having accumulated
on the second plate of the charge-
accumulation capacitor due at least in
part to noise; and




                                                             Page 7
Case 6:20-cv-00529-ADA Document 1-3 Filed 06/16/20 Page 9 of 12




              See Renesas Touch Solution, at p. 11. http://renesasrulz.com/cfs-
              file.ashx/__key/telligent-evolution-components-attachments/13-21-00-00-00-00-00-
              31/R8C_5F00_33T_5F00_Touch.pdf




                               Page 8
Case 6:20-cv-00529-ADA Document 1-3 Filed 06/16/20 Page 10 of 12




              See Renesas Touch Solution, at p. 12. http://renesasrulz.com/cfs-
              file.ashx/__key/telligent-evolution-components-attachments/13-21-00-00-00-00-00-
              31/R8C_5F00_33T_5F00_Touch.pdf




                               Page 9
                       Case 6:20-cv-00529-ADA Document 1-3 Filed 06/16/20 Page 11 of 12




                                        See Renesas Touch Solution, at p. 12. http://renesasrulz.com/cfs-
                                        file.ashx/__key/telligent-evolution-components-attachments/13-21-00-00-00-00-00-
                                        31/R8C_5F00_33T_5F00_Touch.pdf

[1d] determining, through a measured    The RX113 MCU determines, through a measured voltage across the charge-
voltage across the charge-measurement   measurement capacitor, the amount of charge.
capacitor, the amount of charge.




                                        See Renesas Touch Solution, at p. 13. http://renesasrulz.com/cfs-
                                        file.ashx/__key/telligent-evolution-components-attachments/13-21-00-00-00-00-00-
                                        31/R8C_5F00_33T_5F00_Touch.pdf


                                                         Page 10
Case 6:20-cv-00529-ADA Document 1-3 Filed 06/16/20 Page 12 of 12




              See Renesas Touch Solution, at p. 13. http://renesasrulz.com/cfs-
              file.ashx/__key/telligent-evolution-components-attachments/13-21-00-00-00-00-00-
              31/R8C_5F00_33T_5F00_Touch.pdf




                               Page 11
